Citation Nr: 1041433	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  04-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs 
claimed as a foot condition and claimed as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for a heart disability 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a scar claimed as due 
to a right thigh wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1959 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the RO in St. 
Paul, Minnesota, which, in pertinent part, denied service 
connection for bilateral heel spurs, a heart condition, 
hypertension and a shrapnel fragment wound scar.

The Board remanded this case in July 2007 and in November 2008 to 
ensure compliance with the Veterans Claims Assistance Act. 

The appellant's representative has submitted an August 2010 
informal hearing presentation.  The representative argued that 
the appellant's bilateral foot disability encompassed a claim for 
peripheral neuropathy due to diabetes mellitus, type 2.  The 
Board notes that the peripheral neuropathy is not confined to the 
feet and did not exist at the time of the February 2003 claim.  
The RO has not conducted any development as to this disability 
and did not adjudicate this matter.  The Board REFERS the issue 
of entitlement to service connection for peripheral neuropathy 
due to service-connected diabetes mellitus, type 2, to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant's bilateral heel spurs are not related to a 
disease or injury in service and are not etiologically related to 
his service-connected diabetes mellitus, type 2.

2.  The appellant does not have a current diagnosis of a heart 
disability.

3.  The appellant's hypertension was not caused or aggravated by 
service-connected diabetes mellitus, type 2, and hypertension was 
not manifest within one year of service.  

4.  The appellant is not a combat veteran.

5.  The appellant did not incur a scar of the right thigh due to 
a wound in Vietnam.  


CONCLUSIONS OF LAW

1.  The appellant's bilateral heel spurs were not incurred in or 
aggravated by active service, and were not caused or aggravated 
by his service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303,  3.310 
(2010).

2.  A heart disability was not incurred in or aggravated by 
active service, it may not be presumed to have been incurred 
therein and was not caused or aggravated by his service-connected 
diabetes mellitus, type 2.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

3.  The appellant's hypertension was not incurred in or 
aggravated by active service, it may not be presumed to have been 
incurred therein and was not caused or aggravated by his service-
connected diabetes mellitus, type 2.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).

4.  The appellant's right thigh scar is not due to shrapnel wound 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

The March 2003 VCAA notice provided to the appellant prior to 
adjudication failed to provide notice of the first Quartuccio 
element, viz., the elements necessary to establish service 
connection on direct or presumptive bases.  See Quartuccio.  The 
letter also failed to provide notice of degree of disability and 
effective date elements of Dingess.  See Dingess.  The notice did 
provide an explanation as to secondary service connection.  While 
the appellant claimed secondary theories of entitlement as to 
several of his claims, the RO also denied the claims on direct 
and presumptive bases as well.  The Board remanded this case in 
July 2007 and November 2008 to correct the VCAA notice deficiency 
so that the appellant would be on notice of the evidence 
necessary to establish direct and presumptive service connection.  
The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant was sent September 2007, November 2008 and October 
2009 letters that purport to satisfy the Board's remand 
instructions.  The letters do provide notice of the elements of 
Dingess.  The October 2009 letter provided notice of the elements 
for direct and presumptive service connection.  Although this 
notice was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in 2007, 2008 and 2009, he 
was provided ample opportunity to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was provided 
to the appellant most recently in June 2010.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board need not remand 
for additional VCAA notice.  See Stegall.  The Board may proceed 
with consideration of the claims on the merits.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The appellant was provided a VA examination for his bilateral 
heel spur claim.  If VA provides a claimant with an examination 
in a service connection claim, the examination must be adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant was 
afforded a May 2003 medical examination to obtain an opinion as 
to whether his bilateral heel spurs were the result of his 
service-connected diabetes mellitus, type 2.  This opinion was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  This conclusion is supported by a second medical 
opinion from a VA nurse practitioner.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, supra.  

The appellant's VA treatment records and private medical records 
from 2003 reflect treatment of chest pain.  Following a complete 
work-up, no cardiac etiology could be found.  The appellant's 
remaining treatment records do not show the presence of a 
diagnosed heart condition.  There is no indication that the 
appellant has a disability of the heart.  As the medical 
treatment records are current, thorough and focus on the affected 
area, the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of the claimed disorder.  
An examination is not required.  See McLendon, supra.  

The May 2003 VA examination also addressed his hypertension 
claim.  This opinion was rendered by a medical professional 
following a thorough examination and interview of the appellant 
and review of the claims file.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The examiner 
laid a factual foundation and reasoned basis for the conclusions 
that were reached.  This conclusion is supported by a second 
medical opinion from a VA nurse practitioner.  Therefore, the 
Board finds that the examination is adequate.  See Nieves-
Rodriguez, supra.  

The Board has concluded that the appellant did not have an 
inservice right thigh injury resulting in a scar based on the 
appellant's service treatment and personnel records.  The Board 
has found that the appellant is not a combat veteran.  A non-
combat veteran's lay statements must be weighed against other 
evidence, including the absence of military records supporting 
the veteran's lay assertions.  Bardwell v. Shinseki, 24 Vet.App. 
36, 39-40 (2010).  As will be discussed below, the Board has 
found that the appellant's lay evidence is outweighed by the 
contemporaneous evidence.  Due to the Board's contrary finding, 
the May 2003 VA examination relies on an inadequate factual 
predicate.  The Board is cognizant that the VCAA ordinarily 
requires VA to provide an adequate examination whenever an 
examination is provided.  See Barr.  Because the Board's finding 
is related to the inservice incurrence element and a VA 
examination goes to the question of nexus, further VA examination 
and opinion would not assist the appellant in obtaining a 
favorable outcome in this case.  Further remand to obtain an 
adequate opinion is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has a heart condition due to his 
service-connected diabetes mellitus, type 2.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under direct, presumptive or secondary service connection, the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 
Vet. App. 141, 143 (1992).  

a. Bilateral Heel Spurs

The appellant has made a variety of statements regarding his feet 
claim.  The original February 2003 claim indicated that he wanted 
service connection for peripheral neuropathy or any other 
disability of the feet.  The RO's review of the evidence found 
that the only disability of the feet was bilateral heel spurs.  
The Board has referred the peripheral neuropathy claim to the RO 
for appropriate action.

The appellant does have a current diagnosis of bilateral heel 
spurs in his VA treatment records.  The records also show that 
the appellant has a diagnosis of osteoarthritis of the feet and a 
history of plantar fasciitis.

The appellant was seen for a May 2003 VA examination in 
connection with this claim.  The examiner noted the heel spurs.  
The appellant had sensation intact in his lower extremities 
except for a region of numbness around a scar on the right thigh.  
The examiner indicated that the heel spurs were not related to 
his diabetes mellitus, type 2. 

The appellant has submitted a March 2004 letter from a VA nurse 
practitioner in support of his claims.  The letter indicates that 
the appellant has a history of heel spurs, which are not 
connected to his diabetes.  The letter also indicates that the 
appellant had right sided sciatica problems and significant 
discomfort in his lower extremities, which may be multifactorial 
in nature.  The discomfort could be related to peripheral 
neuropathy associated with his diabetes, neuropathy associated 
with his reported shrapnel wound, or radiculopathy associated 
with chronic low back pain.  

The appellant's service treatment records do not show any 
treatment for a bilateral foot problem.  The appellant's February 
2003 claim shows that the problem began in 1998.  Thus, there is 
no allegation of continuity of symptoms since service.  

With respect to the appellant's contentions that he has 
experienced foot problems as a result of his service-connected 
diabetes mellitus, type 2, the Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology). The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  The May 2003 and March 2004 
medical opinions are clear in that the heel spurs are not 
connected to his diabetes mellitus, type 2.  These opinions are 
based on a claims file review and an evaluation of the Veteran. 
In the absence of competent evidence establishing a relationship 
to a service-connected disability, the Board must deny the claim 
for secondary service connection.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran is 
claiming service connection for arthritis, it is noted that his 
diagnosis of osteoarthritis of the feet was not made within one 
year of service.  There is no evidence of a bilateral foot 
disability prior to 1998, thirty years after separation.  The 
appellant may not benefit from the presumption.  Further, there 
is no evidence linking osteoarthritis of the feet to a disease or 
injury in service. 

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the bilateral heel spur claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Heart Condition

The appellant's February 2003 claim indicates a "heart 
condition" without explaining the nature of the disability 
claimed.  

The RO denied the appellant's claim as the appellant's VA 
treatment records and a May 2003 VA examination report did not 
report any diagnosed disorders of the heart.  The appellant does 
have a long standing diagnosis of hypertension, and has received 
medication for hyperlipidemia.  The hypertension is the subject 
of a separate claim the appellant filed on the same day.  VA has 
found that diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities for compensation 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Thus, 
the Board cannot grant service connection for hyperlipidemia.

The appellant submitted a June 2004 letter from a VA nurse 
practitioner which indicated that the appellant had been 
hospitalized in the last year with chest pains.  The episode was 
not reflected in the appellant's VA treatment records.  

On remand, the appellant's treatment records from the St. Cloud 
Hospital, a private facility, were obtained.  These showed the 
hospitalization.  In October 2003, the appellant was seen for 
chest pains, which had been persistent for two to three days.  
The complaints were evaluated and ultimately determined to be 
probably not cardiac in nature.  No diagnosis of a heart 
condition resulted from this treatment.  

Also on remand, updated VA treatment records were obtained.  
These records continue to show that the appellant does not have a 
diagnosed heart condition.  

The appellant has argued that a March 2004 letter from a VA nurse 
practitioner supports his claims.  This letter actually states 
that there is no evidence of a heart condition.

The Board has considered the appellant's claim of a heart 
condition.  To the extent his contentions constitute lay evidence 
of a heart condition, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the appellant's 
lay statements in the present case are outweighed by the absence 
of heart disease diagnosis in the medical evidence, despite 
evaluation for such a condition.  

In light of the foregoing, the Board finds that the appellant 
does not have a currently diagnosed heart disability.  As a 
result, service connection must be denied.  See Degmetich.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  See Spencer 
v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994) (holding that when a provision of law or regulation creates 
a new basis of entitlement to benefits, as through liberalization 
of the requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally denied 
prior to the liberalizing law or regulation); see also Sawyer v. 
Derwinski, 1 Vet. App. 130. 133 (1991) (holding that a claim that 
asserts rights that did not exist at the time of the prior claim 
is necessarily different).  As required by 38 U.S.C. 1116, VA 
will issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  Given that the appellant does not have a diagnosed heart 
condition, despite specific evaluation for heart disease, the 
Board cannot conclude that the appellant's claim may be 
potentially granted under the new presumptions of service 
connection.  The Board concludes that the stay of processing is 
inapplicable to the heart condition claim.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's heart condition claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c. Hypertension

The appellant contends that he has hypertension as a result of 
his service-connected diabetes mellitus, type 2.

The appellant's VA treatment records show a diagnosis of 
hypertension, which has been present for many years.  The current 
disability is well established.  The appellant has been service-
connected for diabetes mellitus, type 2.  The remaining question 
is whether the appellant's diabetes mellitus, type 2 has caused 
or aggravated his hypertension.

The appellant was seen for a May 2003 VA examination.  The 
examiner indicated that the appellant had mild diabetes mellitus, 
type 2, with good control.  The examiner also indicated that the 
hypertension was well controlled at the time.  The examiner 
indicated that he did not see any relationship between the 
hypertension and diabetes mellitus, type 2.  

The appellant obtained a March 2004 opinion from a VA nurse 
practitioner which he submitted in support of his several claims.  
The opinion indicates that the diabetes mellitus, type 2 was not 
the cause of the hypertension.  She suggested that the 
hypertension could be aggravated by his diabetes mellitus, type 
2.  No more definite statement was made.  There was no finding 
that the hypertension had been aggravated by the diabetes 
mellitus, type 2.  

The VA treatment records also fail to show that the appellant has 
hypertension due to or aggravated by his diabetes mellitus, type 
2.  The appellant's hypertension is repeatedly characterized as 
"essential" hypertension, indicating that the hypertension is 
not due to another disability.  The appellant's two disabilities 
are mentioned together repeatedly, but there is no indication 
that the hypertension was aggravated by the diabetes mellitus, 
type 2, despite several additional years of records.  

With respect to the appellant's contentions that he has 
hypertension as a result of his diabetes mellitus, type 2, the 
Board observes that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  The Board acknowledges 
that the appellant is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  The manner in which 
hypertension may be aggravated by diabetes mellitus, type 2, does 
not appear to be a process observable by a lay person.  The 
appellant has not indicated that his contention is based on his 
observations.  The evidence he cites in support of his position 
does not, in fact, support his position.  

The Board finds that the appellant's hypertension and diabetes 
mellitus, type 2, are not causally related or that the 
hypertension has been aggravated by his diabetes mellitus, type 
2.  The appellant has not offered lay observations regarding 
worsening and the medical evidence of record does not show 
hypertension worsening due to diabetes mellitus, type 2.  The 
medical evidence is clearly against a causal relationship of 
hypertension by diabetes.  The Board concludes that secondary 
service connection is not warranted.

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular-renal disease (including hypertension) 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's hypertension was not manifest for years 
after service and the appellant does not contend that it was due 
to service directly.  The appellant cannot benefit from the 
presumption.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's hypertension claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

d. Scar Due to Shrapnel Wound

The appellant contends that he has a scar due to a shrapnel 
fragment wound he received while serving in Vietnam.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.

The appellant has been seen repeatedly by VA medical providers.  
The appellant has been found to have a scar on his right thigh, 
which has some associated numbness, for example at his May 2003 
VA examination.  

The appellant has informed the VA medical providers that this 
scar is due to a wound he suffered in Vietnam.  The appellant 
submitted a February 2003 statement in support of his claim 
indicating that he had been wounded in the right thigh, without 
providing any specifics of the event.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of such if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

The claims file reflects that the appellant served in Vietnam 
from February 1968 to December 1968.  The appellant participated 
in the Tet Counteroffensive.  The appellant has reported clearing 
mines, serving guard duty, and participating in combat against 
the Viet Cong.  

The claims file does not otherwise support his contention of 
being a combat veteran.  The appellant was not awarded any combat 
medals or decorations.  The appellant did not have a combat 
specialty, serving instead in an engineering battalion.  VA's 
Office of General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  The 
fact that the appellant served in a "combat area" or "combat 
zone" does not mean that he himself engaged in combat with the 
enemy.  Id.  Moreover, a general statement in the appellant's 
service personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms "operation" 
and "campaign" encompass both combat and non- combat 
activities.  Id.  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the credibility, 
probative value, and relative weight of each relevant item of 
evidence.  Id.  The claimant's assertions that he engaged in 
combat with the enemy are not ignored, but are evaluated along 
with the other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  While the 
appellant did serve in a combat area, the Board finds that the 
appellant did not engage in combat with the enemy.  

The appellant's service treatment records show that he had a 
separation from service physical examination in December 1968.  
The appellant did not indicate the presence of any recent 
injuries.  The clinical examination was normal for the lower 
extremities and skin.  

The appellant was treated for a laceration of the right lower 
leg, treated with sutures, which became infected in June 1966.  
The appellant's representative points to this as some evidence of 
inservice incurrence.  The Board notes that the appellant claims 
a right thigh scar, not lower leg, and the treatment is listed as 
having been in Dexheim, Germany, not Vietnam.

The Board finds that the appellant does not have a right thigh 
scar due to an inservice wound.  The appellant's service 
treatment records do not record a right thigh injury of any kind.  
The appellant is competent to report an injury, but this is 
weighed in light of the remaining evidence.  The appellant's 
separation from service physical examination did not reveal a 
lower extremity or skin disorder.  The Board concludes that 
service connection is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's scar claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Continued on next page


ORDER

Entitlement to service connection for bilateral heel spurs 
claimed as a foot condition and claimed as secondary to service-
connected diabetes mellitus is denied.

Entitlement to service connection for a heart disability claimed 
as secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for a scar claimed as due to a 
fragment wound is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


